El Juez Asociado Su. Hutchison,
emitió la opinión del tribunal.
A la fecha de los sucesos que originaron la presente con-troversia estaban trabajando tres panaderías en el pueblo de Guayama. Dos o tres más habían dejado de trabajar por varios años. De las tres panaderías que elaboraban *322pan mía, administrada por J. Mir & Co., estaba usando dos o tres sacos de harina por día. El pan se enviaba de Arroyo a Gruayama por un panadero llamado Padilla.
Una o ambas de las dos panaderías mayores notificó a los oficiales de la Unión Local que debían rebajarse los jor-nales para afrontar esta competencia. Los representantes de la Unión contestaron que se someterían a las condiciones estipuladas en un contrato por escrito en el cual eran partes estas dos panaderías y la Unión Local. También ofrecie-ron ellos citar a Padilla y a Mir a una conferencia conjunta en la seguridad de poder arreglar las cosas sin tener que ha-cer una rebaja de los jornales. Al mismo tiempo expresa-ron ellos su deseo de estar al lado de cualquier panadería que realmente se encontrara en mala situación y se mostraron dispuestos, caso de no poder llegarse a una solución satis-factoria por medio de la propuesta conferencia conjunta o de otro modo y de probarse debidamente que las panade-rías de Gruayama en realidad estaban perdiendo dinero, tra-bajar de ser necesario, “por un pedazo de pan y bacalao,” pero ellos exigían que se acreditara de algún modo la alegada pérdida en el trabajo.
En tal virtud, primero una de las dos panaderías mayo-res y después la otra, fueron cerradas. Una de ellas abrió algunos días después con la cooperación de operarios traí-dos de otro pueblo. Poco después reanudaron las demas sus operaciones. Los miembros delincuentes y desleales de la Unión encontraron empleo en ambas, y bien antes o después de comparecer como demandantes en esta acción, fueron sus-pendidos, expulsados, o dados de baja.
J. Mir & Go. continuó empleando miembros de la Unión por algún tiempo, pero finalmente hizo saber que no podía soportar por más tiempo la tirantez que había.
La Unión entonces, cuyos miembros (con excepción de aquellos que se habían retirado y de los pocos empleados *323por Mir & Co.) estaban sin trabajo, vinieron en auxilio eon una parte de un fondo de emergencia y formaron una socie-dad con J. Mir & Co. por término de un año, contribuyendo cada una de las partes con una suma igual. La nueva so-ciedad así formada continuó funcionando la panadería de Mir bajo un contrato de arrendamiento celebrado con su dueño, basta la fecba en que fué establecido este procedi-miento unos dos meses después. El negocio indicaba una pérdida de $50 el primer mes, lo que se decía era debido en parte a la oposición y obstrucción de los aquí demandantes y a un experimento puesto en práctica con las brigadas de día y de noebe, lo que no dió resultado. Pero este error de ad-ministración fué corregido y el segundo mes se vió una ga-nancia efectiva que sobrepasaba a los gastos, no obstante el empleo que se dió a todos los miembros de buena repu-tación de la Unión Local.
Esta Unión fué organizada para el beneficio y protec-ción de sus miembros y se dispuso la creación de un fondo común o emergencia entre otros fines con el de establecer una panadería cooperativa.
La prueba de los mismos demandantes demuestra esto, pero insisten en que el contrato de sociedad celebrado con Mir & Co. era un mal negocio que podía traer por conse-cuencia la pérdida del fondo común o de aquella porción del mismo empleada como parte del capital en operación. La teoría del abogado de los peticionarios es que el plan para una panadería cooperativa no tuvo por objeto o com-prendía un negocio en sociedad con personas que no fue-ran miembros de la organización, o la explotación de una panadería que no pertenecía a la Unión bajo un contrato de arrendamiento con el dueño.
Pero los reglamentos disponen expresamente que este fondo se empleará en aquella forma que la Unión pueda determinar por una mayoría de votos. La corte de distrito, *324basada en la teoría de que la situación arriba descrita no constituía una emergencia, y por tanto que la Unión estaba empleando mal un fondo común en el que tenían interés los peticionarios, libró una orden de injunction prohibiendo a la demandada usar ninguna parte de dicho fondo y orde-nando que quedara intacto hasta que la participación pro rata en él de cada- uno de los peticionarios le hubiera sido devuelta.
Del razonamiento que sirvió de base a esta decisión ci-tamos lo siguiente:
“Dicho artículo 5'°. en lo pertinente dice lo siguiente: 1. 2. 3. ‘Todos los sobrantes que se obtengan por concepto de fondos al Concejo Ejecutivo de la Federación Libre, percapitas a la Internacional y fondos del quorum, irán a formar un fondo de emergencia.’ 4. Los fondos de emergencia serán usados por la Unión en la forma que estime conveniente, por acuerdo de la ma-yoría de sus miembros. Los fondos de la Unión responderán tam-bién de cualquier negligencia ocasionada en el trabajo que perju-dique los intereses de los patronos, se sobrentiende, después de hecha una investigación y por separado sea responsable el maestro de horno, o el maestro director o algunos oficiales sobre quien re-caiga la responsabilidad, indemnizarán estos daños y perjuicios.’ Admitido como se ha que los cuatrocientos cincuenta dollars que se intentan invertir en la sociedad con la mercantil J. Mir y Cía. para el establecimiento de una tahona, forman, parte del fondo así llamado de emergencia, la cuestión que hay, pues, que resolver, es si constituye o no una emergencia en sentido legal el hecho de que hubiera habido o se temiese que hubiera locho ut de las pana-derías de Guayama, en la época en que se intentó celebrar ese con-trato. La palabra ‘emergencia’ en este sentido ha sido definida por las autoridades en la siguiente forma: ‘EMERGENCY.’ Una ‘emergencia’ es un suceso o combinación ocasional de circunstan-cias que exigen inmediata actuación; una necesidad apremiante, un suceso repentino o inesperado,- una exigencia. Colfax, County v. Butler County, 120 N. W. 444 (Neb.) Parker v. City of Monroe, 55 So. 587-9; 128 La. 915 La palabra ‘emergencia’ se define en el Diccionario de Century como sigue: (2) Un suceso repentina *325o inesperado; una ocurrencia o condición imprevista; específica-mente, una contingencia o complicación de circunstancias perple-jas; (3) Una ocasión repentina o inesperada para actuar; una exigencia; una necesidad apremiante. U. S. v. Sheridan Kirk Contract Co., 149 Fed. 809. 2 Words and Phrases, (2nd Series) página 255. Hemos encontrado un caso que, si bien no es idéntico al presente, guarda alguna analogía con el mismo, que es el de State ex rel., Supreme Lodge, Knights of Pythias vs. Vandiver (Mo. 1908) 111 S. W. 911-17, en el cual se trataba de interpretar la palabra ‘reserve fund’ y se declaró que era sinónima con la pa-labra ‘emergency,’ y que una ley que- autoriza a una asociación fraternal para fines benéficos para mantener, desenvolver y aplicar un fondo de reservas o emergencias a.los fines de dicha asociación, no permitiría la expedición de pólizas de seguro no confiscables (non-forfeitable) si bien de acuerdo con sus estatutos podía expedir otras clases de pólizas. La teoría es el que un fondo de emergencia o de reserva es un fondo en fideicomiso para ser empleado cuando ocurra una verdadera emergencia, y no para ser empleado en ne-gocios lucrativos y aventurados. No hay duda alguna que este es un fondo en fideicomiso (express trust). Véase 39 Cyc. 70-71; 39 Cyc. 90, párrafo B. ”
Puede admitirse que el fondo en cuestión es un fondo en común pero nunca se creó ni el objeto era que fuera me-ramente un depósito conservado intacto liasta que se de-volviera a cada uno de los miembros que para él habían contribuido. No bay nada en los autos que indique que existiera en ningún momento de la historia de la Unión tal idea final de reembolso.
El plan tenía por fifi entre otros, establecer eventual-mente o en caso de necesidad y como medio de protección y defensa propia, una panadería cooperativa. Con tal fin en perspectiva una mayoría de los miembros quedaban cons-tituidos en únicos y exclusivos jueces respecto a la forma en que había de emplearse el fondo. Los autos no suminis-tran ninguna base para la conclusión de que la panadería cooperativa en contemplación de los miembros incorpora-*326dos, en la fecha de la organización, sólo debía adquirirse por compra o construcción y pertenecer exclusivamente a la Unión, o que el fondo de emergencia nunca había de usarse en la explotación de tal propuesta panadería me-diante arrendamiento de su dueño, ya por la Unión sola o en sociedad con algún asociado en el negocio que no fuera miembro de la Unión.
No se alega, ni hay ninguna prueba que demuestre que lo.s peticionarios jamás contribuyeron de algún modo a tal fondo con 'anterioridad a la aprobación de los estatutos in-cluso el artículo citado por el juez sentenciador, o en al-guna otra forma que no sea la establecida en los términos de dicho artículo. No existe, por tanto, lugar para la teo-ría de alguna violación de una obligación contractual por la adopción de los reglamentos.
La analogía del caso de Missouri a que se ha hecho re-ferencia no es muy aparente; y el sumario no indica que de hacer una lectura de la opinión o examen de la formidable serie de hechos envueltos, obtendríamos alguna luz adi-cional sobre el particular.
No podemos convenir con la corte inferior en que no existía una emergencia; y cualquier duda sobre este punto debe resolverse a favor de la demandada.
Teniendo en cuenta la amplia discreción conferida a la mayoría de los miembros, una corte de justicia debe ne-garse a intervenir a menos que esté frente a un verdadero caso de abuso más bien que del ejercicio dé una facultad tan ilimitada y tan claramente conferida.
Debe revocarse la sentencia apelada.

Revocada la sentencia a.pelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.